DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is in response to Applicant’s communication of February 12, 2021. Applicant’s arguments have been considered.
Claims 1-14 have been canceled.
Claims 15-25 are new claims.
Priority Date: April 19, 2018.
Status of Office Action: NON-FINAL


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
   Claim 15 is directed to an abstract idea, Methods of Organizing Human Activity (e.g. commercial interactions). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer 
Under Step 1, Claim 15-25 are directed to a system, which falls under at least one statutory category.
Under Step 2A, Prong One, claim 15 as representative recites in part a “A system for listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels,… said smart contract exchange hosting a smart contract corresponding to a desired travel/stay package, wherein said smart contract includes an engine that determines a price of said desired travel/stay package based on at least one factor selected from the group consisting of an actual use date factor, a weather factor, a biometric data factor, an expiration date factor, a guest/user happiness factor, a number of exchange remaining travel/stay packages factor, a number of hotel remaining travel/stay packages factor, and a rate of use of travel/stay packages factor; said hotel server being configured to provide a plurality of additional travel/stay packages to said smart contract exchange; Page 3Attorney Docket No.: 0510105 said smart contract exchange hosting a plurality of additional smart contracts corresponding to said plurality of additional travel/stay packages, wherein each of said plurality of additional smart contracts includes a corresponding engine that determines a price of each of said plurality of additional travel/stay packages; said smart contract exchange providing said price of said desired travel/stay package and said price of each of said plurality of additional travel/stay packages to said computing device. These limitations describe an abstract concept under the grouping of organizing human activity, specifically commercial or legal interactions because the concept of tracking transactions and determining a bid price is related to sales activities or behaviors and business relations.

Under Step 2B, the claim is evaluated to determine whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element or combination of additional elements, adds an inventive concept to the claim. The additional elements in claim 1 include the said system comprising a computing device, a smart contract exchange, and a hotel server; said computing device having a wallet graphical user interface for displaying said travel/stay packages, said computing device being configured to display biometric data input/verification, said computing device being further configured to communicate with said smart contract exchange and with said hotel server;. As stated in Step 2A, the computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Smart contracts, and biometric inputs are also an additional element, merely applying a contractual and verification means to the abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. MPEP 2106.05(f). Similarly the hotel server is nothing more than an attempt to generally link the judicial exception to the technological 
Claims 16-25 are dependent from Claim 1. Similarly to Claim 1, the dependent claims include additional elements that are not sufficient to amount to significantly more than the judicial exception.  Claims 16-25 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). The claims further limit the independent claim, however recites the same computer environment to store transaction information and determine a bid price. Given the above reasons, generic computing components associated with storing transaction information and determine a bid price is not an inventive idea.
Therefore, Claims 15-25 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Therefore, claims 15-25 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US 2018/0157999A1) in view of Stern et al. (US 2017/0017955 A1). Hereinafter referred to as Arora and Stern respectively.
With respect to claim 15, Arora teaches (New): A system for listing, pricing, and exchanging travel/stay packages offered by a plurality of hotels, said system comprising a computing device, a smart contract exchange, and a hotel server (Arora, [0023] teaches a desired travel itinerary to the processing server 102 via the computing device 106 as part of a travel itinerary request. The travel itinerary request may request fulfillment of the desired travel itinerary, where the travel itinerary may be comprised of one or more reservation requests. Each reservation request may be a request for a specific item in the travel itinerary related to the travel desired by the individual 104. For instance, a travel itinerary may be comprised of a reservation request for a hotel room for a specific number of nights, round-trip airfare between specific airports on specific days, a rental car in a specific location for specific days, and a tour service on a specific day in the specific location.); 
said smart contract exchange hosting a smart contract corresponding to a desired travel/stay package, wherein said smart contract includes an engine that determines a price of said desired travel/stay package based on at least one factor selected from the group consisting of an actual use date factor, a weather factor, a biometric data factor, an expiration date factor, a guest/user happiness factor, a number of exchange remaining travel/stay packages factor, a number of hotel remaining travel/stay packages factor, and a rate of use of travel/stay packages factor (Arora, [0007] teaches receiving, by the receiving device of the processing server, at least one merchant bid for each of the one or more reservation requests, wherein each merchant bid includes at least a bid amount and additional bidding details; identifying, by a determination module of the processing server, a winning bid for each of the one or more reservation requests, wherein the winning bid is one of the at least one merchant bids received for the respective reservation request and is based on at least the bid amount and additional bidding details included in each of the at least one merchant bids; Note: Examiner reasonably interprets that a bid is a determined price/value of something based on the context of the situation, [0023] teaches For instance, a travel itinerary may be comprised of a reservation request for a hotel room for a specific number of nights, round-trip airfare between specific airports on specific days, a rental car in a specific location for specific days, and a tour service on a specific day in the specific location. For example, an individual 104 traveling to Alexandria, Va. may submit a travel itinerary to the processing server 102 (e.g., via the computing device 106) that requests round-trip airfare between their home airport and one of the three major airports in the Alexandria area on specific days, a rental car for pick up and drop off one of the major airports for the specific days, and a hotel in Alexandria for each of the nights. Each reservation request may include reservation details associated with the desired itinerary item and a type identifier associated therewith. For instance, the reservation request for round-trip airfare may have a type identifier indicating the request is for airfare, where the reservation details may include the need for round-trip, the departure and arrival airports, the departure and return dates, the number of travelers, and any other information that may be needed by the corresponding travel provider to make a bid on the itinerary item (e.g., seat class, dietary restrictions, desired stops, etc.).); 
said hotel server being configured to provide a plurality of additional travel/stay packages to said smart contract exchange (Arora, [0029] teaches processing server 102 may thus receive a plurality of merchant bids from a plurality of different merchants 108 for each reservation request included in the individual's submitted travel itinerary. The processing server 102 may then identify, for each reservation request, a winning bid. The winning bid may be selected based on predefined criteria and/or criteria submitted by the individual 104, such as in the original travel itinerary request. For instance, the processing server 102 may, by default, identify the lowest cost bid (e.g., based on bid amount) as the winning bid for a reservation request, where such predefined criteria may be overridden by criteria selected by the individual 104. For example, the individual 104 may request a hotel closest to a specific geographic location, or may request that hotels be weighted based on geographic location, such that the winning bid is selected based on a combination of its location and bid amount (e.g., the individual 104 may want a hotel closest to a desired location, but may be fine taking a hotel further away if it is less expensive by a specific amount). The processing server 102 may, using the predefined and/or submitted criteria, identify a winning bid for each of the reservation requests.); Page 3Attorney Docket No.: 0510105 
said smart contract exchange hosting a plurality of additional smart contracts corresponding to said plurality of additional travel/stay packages, wherein each of said plurality of additional smart contracts includes a corresponding engine that determines a price of each of said plurality of additional travel/stay packages (Arora, [0029]); 
said smart contract exchange providing said price of said desired travel/stay package and said price of each of said plurality of additional travel/stay packages to said computing device (Arora, [0029]).
Arora teaches a travel itinerary platform for bidding on hotel and transportation reservations. However, Arora does not mention a wallet graphical user interface that displays biometric data verification as cited in the limitation,
“said computing device having a wallet graphical user interface for displaying said travel/stay packages, said computing device being configured to display biometric data input/verification, said computing device being further configured to communicate with said smart contract exchange and with said hotel server”
Stern does teach
said computing device having a wallet graphical user interface for displaying said travel/stay packages, said computing device being configured to display biometric data input/verification, said computing device being further configured to communicate with said smart contract exchange and with said hotel server (Stern, [0036] teaches A virtual fingerprinting or other biometrics could be added to the ledger to help avoid fraud, as described herein in more detail with respect to additional embodiments.,[0045-0046],[0079] teaches If the wallet identifier is a non-invalid identifier, the P2PTG may generate a user interface prompt to allow a user to specify a target for payment proceeds, a selection mechanism for the target (e.g., a person, organization, cause, etc.), an amount to pay (e.g., in various electronic and/or real currencies), an item specification for the transaction (e.g., goods, services, equities, derivatives, etc.). In one embodiment, the P2PTG will search a database to determine what target wallets are currently associated with the network device 104. For example, in one embodiment, a hotel cleaning employee may have registered a room, or a valet may have registered with a valet parking beacon, etc., and their digital wallet will be retrieved and an address therefrom specified as a target for a transaction. Upon generating the interface (e.g., by retrieving an HTML template from the P2PTG database and compositing retrieved information, etc.), the P2PTG server 1801 may provide the user's client 106 with an interaction interface message (step 510) (e.g., allowing the user to see the target payment/transaction identifier (e.g., hotel valet, and/or hotel organization name, etc.), specify an amount to pay (e.g., a tip amount), an item for transaction (e.g., a towel), and a mechanism to instantiate the transaction (e.g., a `pay` button) for display (step 512)); 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method where travel itinerary items are made publicly accessible to relevant merchants via a blockchain for transparency and immutability of itinerary information, with bidding being performed to ensure the best possible outcomes for travelers  as taught above by Arora and implement a virtual currency wallet as taught by Stern to provide users with a method to send or receive virtual currency payments, calculate the total balance of addresses in use, and generate new addresses as needed (Stern, [0065]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,  one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to conduct travel transactions over a blockchain network with the motivation being to include precautions to keep the private keys secret, for example by encrypting the wallet data with a password or by requiring two-factor authenticated logins (Stern, [0065]).
With respect to claim 16 (New), Arora in view of Stern teaches the system of claim 15. Arora further teaches wherein said corresponding engine in each of said plurality of additional smart contracts determines said price of each of said plurality of additional travel/stay packages based on at least one factor selected from the group consisting of said actual use date factor, said weather factor, said biometric data factor, said expiration date factor, said guest/user happiness factor, said number of exchange remaining travel/stay packages factor, said number of hotel remaining travel/stay packages factor, and said rate of use of travel/stay packages factor (Arora, [0007], [0023], [0029]).
With respect to claim 17 (New), Arora in view of Stern teaches the system of claim 15. Arora further teaches wherein said hotel server provides said plurality of additional travel/stay packages to said computing device (Arora, [0029]).
With respect to claim 18 (New), Arora in view of Stern teaches the system of claim 15. Arora further teaches wherein said smart contract exchange verifies and lists ownership information… of said travel/stay packages (Arora, [0019] teaches A public ledger of all transactions of a blockchain-based currency. One or more computing devices may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated. In many instances, the blockchain may be a ledger of transactions in chronological order, or may be presented in any other order that may be suitable for use by the blockchain network. In some configurations, transactions recorded in the blockchain may include a destination address and a currency amount, such that the blockchain records how much currency is attributable to a specific address. In some instances, the transactions are financial and others not financial, or might include additional or different information, such as a source address, timestamp, etc. In some embodiments, a blockchain may also or alternatively include nearly any type of data as a form of transaction that is or needs to be placed in a distributed database that maintains a continuously growing list of data records hardened against tampering and revision, even by its operators, and may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith. See also [0025]).
However, Arora does not mention biometric information of present owner.
Stern does teach biometric verification (Stern, [0036], [0113] teaches In various embodiments involving the tracking of personnel, biometric data of a person can be used as the identifier, or otherwise incorporated into the identifier. The biometric data may include retinal scan or fingerprint scan data, facial recognition technology and other known and useful biometric identifications. All or a meaningful portion of the biometric data may be used in the public key assigned to the person. Other similar implementations are readily contemplated.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method where travel itinerary items are made publicly accessible to relevant merchants via a blockchain for transparency and immutability of itinerary information, with bidding being performed to ensure the best possible outcomes for travelers  as taught above by Arora and implement a security/biometric device as taught by Stern to verify the signatures to verify the chain of ownership (Stern, [0082]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,  one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to conduct travel transactions over a blockchain network with the motivation being to verify the redeemer's or payee's signature, which is the second component. More precisely, the second component may be an ECDSA signature over a hash of a simplified version of the transaction. It, combined with the public key, proves the transaction created by the real owner of the address in question (Stern, [0085]).

With respect to claim 19 (New), Arora in view of Stern teaches the system of claim 15. However, Arora does not teach wherein said biometric information of said present owners of said travel/stay packages includes finger print scan information, ocular-based identification information, and voice information.
Stern does teach wherein said biometric information of said present owners of said travel/stay packages includes finger print scan information, ocular-based identification information, and voice information (Stern, [0036], [0113], [0121])
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system and method where travel itinerary items are made publicly accessible to relevant merchants via a blockchain for transparency and immutability of itinerary information, with bidding being performed to ensure the best possible outcomes for travelers  as taught above by Arora and implement a security/biometric device as taught by Stern to execute the motivation as mentioned in claim 18.
With respect to claim 20 (New), Arora in view of Stern teaches the system of claim 15. Arora further teaches wherein said price of said desired travel/stay package is determined by said smart contract in a cryptocurrency backed by said travel/stay packages (Arora, [0019] teaches A public ledger of all transactions of a blockchain-based currency. One or more computing devices may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain. Once a block is completed, the block is added to the blockchain and the transaction record thereby updated. In many instances, the blockchain may be a ledger of transactions in chronological order, or may be presented in any other order that may be suitable for use by the blockchain network., [0019], [0023]).
With respect to claim 21 (New), Arora in view of Stern teaches the system of claim 15. Arora further teaches wherein said price of each of said plurality of additional travel/stay packages is determined by each of said plurality of additional smart contracts in a cryptocurrency backed by said travel/stay packages (Arora, [0019], [0023], [0029]).
With respect to claim 22 (New), Arora in view of Stern teaches the system of claim 15. Arora further teaches wherein said wallet graphical user interface further displays filtered travel/stay packages, an available bank account, and an available cryptocurrency account (Arora, [0018], [0019], [0029], [0050]).
With respect to claim 23 (New), Arora in view of Stern teaches the system of claim 15. Arora further teaches wherein said computing device is selected from the group consisting of a mobile phone, a smart watch, a laptop computer, a desktop computer, and a web-enabled TV (Arora, [0021] teaches In the system 100, the individual 104 may utilize a computing device 106 to communicate with the processing server 102, where the computing device 106 may be any type of computing device suitable for performing the functions discussed herein, such as a desktop computer, notebook computer, laptop computer, tablet computer, cellular phone, smart phone, smart watch, smart television, wearable computing device, implantable computing device, etc.).
With respect to claim 24 (New), Arora in view of Stern teaches the system of claim 15. Arora further teaches wherein said computing device is configured to communicate with said smart contract exchange by a wireless connection selected from the group consisting of WiFi, 4G, LTE, and 5G (Arora, [0061] teaches a wireless network (e.g., WiFi)).
With respect to claim 25 (New), Arora in view of Stern teaches the system of claim 15. Arora further teaches wherein said computing device is configured to communicate with said smart contract exchange by a wireline connection selected from the group consisting of cables, fiber optics, POTS (Plain Old Telephone Service) wires, and DSL (Digital Subscriber Line) wires (Arora, [0061] teaches a mobile communication network, a satellite network, the Internet, fiber optic, coaxial cable, infrared, radio frequency (RF), or any combination thereof. Other suitable network types and configurations will be apparent to persons having skill in the relevant art).

Response to Arguments
Applicant’s arguments with respect to claims 15-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon-Fri 7:30-56:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697  
                                                                                                                                                                                                      /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697